Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment is entered, claims 1-20 are cancelled and claims 21-40 are new.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-33 and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,724,779. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation in the instant claims is found within the cited patent claims. Some features are not found within a same claim dependency. For example instant claim 40 includes the features from both cited claims 9 and 10; however combining these features is obvious in order to provide an appropriately weighted package in an acceptable time.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwosdz (US 5,460,068), in view of Rich (US 1,159,711), in view of Norfo (“Fish Processing Equipment”; copy supplied by applicant), in view of 1-800-shaved-ice (attached web.archive capture dated 2004), and in view of Jones et al (US 1,786,161).
Regarding “tempering” the definition of temperature is “a process of heat treating”
Regarding claims 21-23, Gwosdz discloses a method of manufacturing uniform ice objects, comprising:
cutting each trimmed sub-block into sheets to define a final height of ice objects (with saw 27);
cutting each sheet into loins to define a width of the ice objects (with saw 25);
cutting each loin into ice objects (figure 3 shows transverse cut lines thereby disclosing the cut into ice objects);
loading the ice objects in containers (6:21 “bagging”); wherein
step (e) comprises loading no more than about 50 pounds of the ice objects in each container (1:15-17 the individual pieces are 10 or 14 pounds which is no more than 50 pounds).
Regarding cutting and trimming the ice block into sub-blocks. Gwosdz discloses ice cakes (relating to sub-blocks) into the machine for processing, where the ice cakes have a regular 
Regarding “placing an ice block in a freezer”, tempering (claim 22), and freezer temperature (claim 23). 1-800-shaved-ice discloses storing ice at 18-20F for at least 24 hours (3rd paragraph). Tempering is defined as a process of heat treating. Although 1-800-shaved-ice makes reference to subsequent tempering outside of a freezer this is understood as specific to shaved ice. Further regarding the claimed range of 5-15F (claim 23), it has been held that the optimization of a result-effective variable is obvious. In this instance the ice temperature is regarded as effective the result of clumpiness (1-800-shaved-ice paragraph 2) and hardness. Therefor because ice temperature is recognized as effecting the result of clumpiness and hardness; the value of 5-15F is not a product of innovation but of ordinary skill and is obvious.
Regarding cutting each loin into ice objects, as was noted above inference is made from the transverse lines of figure 3 that the ice loins are cut into ice objects, none the less Norfo is provided. Norfo discloses the at least three cutting steps including cutting loins (logs) into ice objects (portions). It would have been obvious to one of ordinary skill in the art to have provided Gwosdz with the cutting of loins into ice pieces as taught by Norfo in order to provide ice pieces of a usable size.
Regarding loading into containers and packaging, Gwosdz provides for the “bagging” of the ice pieces. Jones provides for both loading ice objects into containers (paper wrapping) and packaging the ice objects (within insulated package 1, 2, 3, 4). It would have been obvious to one of ordinary skill in the art to have provided Gwosdz with the container and packaging of Jones in order to prevent erosion of the ice objects.
Gwosdz discloses loading no more than about 50 pounds of the ice objects in each container (1:15-17 the individual pieces are 10 or 14 pounds; Jones provides that the pieces are individually paper wrapped containers; 10 or 14 pounds is no more than about 50 pounds. Gwosdz is silent concerning the time between containing and packaging the ice objects. It has been held that the optimization of a result-effective variable is obvious. In this instance the time from containing to packaging relates to manufacturing speed. Therefor because the time between retaining and packaging is recognized as effecting the result of manufacturing speed; the value of not greater than 30 minutes is not a product of innovation but of ordinary skill and is obvious.
Regarding claim 24, Gwosdz discloses forming the ice objects with respective dimensions that vary from each other by not greater than about 0.1 inches (1:16-18 provides for two examples of dimensions; further 7:17-20 provides for adjustability). It is noted that prior art references are presumed to be operable; therefor as Gwosdz provides for a dimension it is presumed that the device achieves said dimension. Further the examiner takes official notice that dimensional tolerances are well known to mechanical systems. It would have been obvious to operate with a tolerance of 0.1 inches to preserve uniformity which enhances packaging and handling.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwosdz (US 5,460,068), in view of Rich (US 1,159,711), in view of Norfo (“Fish Processing Equipment”; copy supplied by .
Regarding claim 25, Gwosdz and Jones as modified discloses the method of claim 21, 
Jones discloses a method of packaging uniform ice objects, comprising:
packing the ice objects into containers (1, 2, 3 and 4 for a container/boxes) comprising boxes, dividers in the boxes to separate horizontally adjacent ones of the ice objects (as shown in figure 3 the ice objects are paper wrapped; the vertical sections divide adjacent blocks horizontally), and pads in the boxes to separate vertically adjacent ones of the ice objects (as shown in figure 3 the ice objects are paper wrapped; the horizontal sections divide adjacent blocks vertically), each divider comprises walls.
Gwosdz lacks the claimed packing features.
Regarding a wax coating. Knauf discloses a food grade wax coating having a thickness of about 0.2mm ([0051]; value is within the range of 0.0078” which is within the 0.003-0.009” range). It would have been obvious to one of ordinary skill in the art to have provided Gwosdz with a wax coating as taught by Knauf in order to prevent the ice object from sticking to the packaging.
Regarding a poly-press container and wall thickness. Cederroth discloses a method of packaging uniform ice objects including food grade poly-press containers (6:6-12 “PVC”, “PVDC” or “PE”) having dividers (18) and pads (30). Each divider forming a wall having an overall thickness of 100-300 micrometers (about 0.0039” to 0.011”). Cederroth further establishes that thickness effects the result of resisting piercing and maintaining shape (5:43-44). It would have been obvious to one of ordinary skill in the art to have provided Gwosdz with poly-press container in order to take advantage of the low cost of the material (6:14-15) and to have 
Regarding corrugation: Wigley in the art of ice transportation utilizes corrugated boxes (“corrugated” claim 4). It would have been obvious to one of ordinary skill in the art to have utilized corrugated material in order to achieve a low weight and cost to the container.
Regarding a single individual divider for horizontal separation. Fowle in the art of ice/frozen confection containers discloses a single individual divider (“D”) for separation of the ice objects. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of individually wrapping ice pieces in order to separate them. It is known in the art to substitute individual wrapping for dividers. The result of the substitution would have been predictable. MPEP 2143 B.
Regarding a single individual pad for vertical separation. Phillips in the art of chilled item separation discloses a single individual divider pad (16 or 22) for separation of the ice objects. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of individually wrapping ice pieces in order to separate them. It is known in the art to substitute individual wrapping for dividers/pads. The result of the substitution would have been predictable. MPEP 2143 B.


	
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwosdz (US 5,460,068), in view of Rich (US 1,159,711), in view of Norfo (“Fish Processing Equipment”; copy supplied by applicant), in view of 1-800-shaved-ice (attached web.archive capture dated 2004), in view of Jones et al (US 1,786,161) in view of Knauf et al (US 2017/0225423), in view of Cederroth (US 5,393,032), in view of Fowle (US 2,045,183), in view of Phillips (US 2,336,291), in view of Wigley (US 4,903,494), and in further view of Butz (DE2802743)
Regarding claim 26, Gwosdz lacks bandsaw cleaning. Butz discloses a bandsaw for food products including a polymer blade cleaner on opposed sides of the blade (see abstract). It would have been obvious to one of ordinary skill in the art to have provided Gwosdz with the blade cleaner of Butz in order to remove debris.
Regarding claim 27, Gwosdz is silent concerning a food grade white oil. In the previous office action on the merits the Examiner took Official Notice that food grade white mineral oil is well known to the food arts. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C). It would have been obvious to have provided Gwosdz with a food safe oil in order to allow lubrication of the device while preserving a food safe environment.
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwosdz (US 5,460,068), in view of Rich (US 1,159,711), in view of Norfo (“Fish Processing Equipment”; copy supplied by applicant), in view of 1-800-shaved-ice (attached web.archive capture dated 2004), and in view of Jones et al (US 1,786,161).
Regarding “tempering” the definition of temperature is “a process of heat treating”
Regarding claim 28, Gwosdz discloses a method of manufacturing uniform ice objects, comprising:
cutting each trimmed sub-block into sheets to define a final height of ice objects (with saw 27);
cutting each sheet into loins to define a width of the ice objects (with saw 25);
cutting each loin into ice objects (figure 3 shows transverse cut lines thereby disclosing the cut into ice objects), such that the ice objects are formed with respective dimensions that vary from each other by not greater than about 0.1 inches (1:16-18 provides for two examples of dimensions; further 7:17-20 provides for adjustability. It is noted that prior art references are presumed to be operable; therefor as Gwosdz provides for a dimension it is presumed that the device achieves said dimension.) 
packaging the ice objects (6:21 “bagging”).
Regarding cutting and trimming the ice block into sub-blocks. Gwosdz discloses ice cakes (relating to sub-blocks) into the machine for processing, where the ice cakes have a regular nominal size (example of 11”x22”x42” provided at 1:13). Rich provides a device which trims all sides (page 1, lines 48-49 “top and bottom side” the cutting of other sides is apparent from figures) of an ice sub-block in order to form trimmed sub-blocks/ice cakes (2:23-24 the ice cakes are formed and stored in ice-house). As Gwosdz makes use of regularly sized ice blocks or sub-blocks it follows that they must be formed in some way. Rich provides an example of such a manufacture. It would have been obvious to one of ordinary skill in the art to have provided Gwosdz with the ice cakes or ice sub-blocks of Rich in order to provide the raw material for further processing and thereby enable use of the device of Gwosdz.
Regarding “placing an ice block in a freezer”, 1-800-shaved-ice discloses storing ice at 18-20F for at least 24 hours (3rd paragraph). Tempering is defined as a process of heat treating. 
Regarding cutting each loin into ice objects, as was noted above inference is made from the transverse lines of figure 3 that the ice loins are cut into ice objects, none the less Norfo is provided. Norfo discloses the at least three cutting steps including cutting loins (logs) into ice objects (portions). It would have been obvious to one of ordinary skill in the art to have provided Gwosdz with the cutting of loins into ice pieces as taught by Norfo in order to provide ice pieces of a usable size.
Further regarding the variance of dimensions by less than 0.1 inches. The examiner takes official notice that dimensional tolerances are well known to mechanical systems. It would have been obvious to operate with a tolerance of 0.1 inches to preserve uniformity which enhances packaging and handling.
Regarding loading into containers and packaging, Gwosdz provides for the “bagging” of the ice pieces. Jones provides for both loading ice objects into containers (paper wrapping) and packaging the ice objects (within insulated package 1, 2, 3, 4). It would have been obvious to one of ordinary skill in the art to have provided Gwosdz with the container and packaging of Jones in order to prevent erosion of the ice objects.
Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwosdz (US 5,460,068), in view of Rich (US 1,159,711), in view of Norfo (“Fish Processing Equipment”; copy supplied .
Regarding claim 29, Gwosdz and Jones as modified discloses the method of claim 21, 
Jones discloses a method of packaging uniform ice objects, comprising:
packing the ice objects into containers (1, 2, 3 and 4 for a container/boxes) comprising boxes, dividers in the boxes to separate horizontally adjacent ones of the ice objects (as shown in figure 3 the ice objects are paper wrapped; the vertical sections divide adjacent blocks horizontally), and pads in the boxes to separate vertically adjacent ones of the ice objects (as shown in figure 3 the ice objects are paper wrapped; the horizontal sections divide adjacent blocks vertically), each divider comprises walls.
Gwosdz lacks the claimed packing features.
Regarding a wax coating. Knauf discloses a food grade wax coating having a thickness of about 0.2mm ([0051]; value is within the range of 0.0078” which is within the 0.003-0.009” range). It would have been obvious to one of ordinary skill in the art to have provided Gwosdz with a wax coating as taught by Knauf in order to prevent the ice object from sticking to the packaging.
Regarding a poly-press container and wall thickness. Cederroth discloses a method of packaging uniform ice objects including food grade poly-press containers (6:6-12 “PVC”, “PVDC” or “PE”) having dividers (18) and pads (30). Each divider forming a wall having an overall thickness of 100-300 micrometers (about 0.0039” to 0.011”). Cederroth further establishes that thickness effects the result of resisting piercing and maintaining shape (5:43-44). It would have been obvious to one of ordinary skill in the art to have provided Gwosdz with poly-press container in order to take advantage of the low cost of the material (6:14-15) and to have 
Regarding corrugation: Wigley in the art of ice transportation utilizes corrugated boxes (“corrugated” claim 4). It would have been obvious to one of ordinary skill in the art to have utilized corrugated material in order to achieve a low weight and cost to the container.
Regarding a single individual divider for horizontal separation. Fowle in the art of ice/frozen confection containers discloses a single individual divider (“D”) for separation of the ice objects. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of individually wrapping ice pieces in order to separate them. It is known in the art to substitute individual wrapping for dividers. The result of the substitution would have been predictable. MPEP 2143 B.
Regarding a single individual pad for vertical separation. Phillips in the art of chilled item separation discloses a single individual divider pad (16 or 22) for separation of the ice objects. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of individually wrapping ice pieces in order to separate them. It is known in the art to substitute individual wrapping for dividers/pads. The result of the substitution would have been predictable. MPEP 2143 B.
Regarding claim 30, Gwosdz discloses cutting with a chainsaw and therefor lacks a band saw. However Norfo provides for the cutting to be completed with a bandsaw. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of both chainsaws and bandsaws to cut ice. It is known in the art to substitute a chainsaw for a bandsaw. The result of the substitution would have been predictable. MPEP 2143 B. Further it is generally held that bandsaws require less thickness than a chainsaw and therefor the additional benefit is present of less material being lost to the kerf.
Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwosdz (US 5,460,068), in view of Rich (US 1,159,711), in view of Norfo (“Fish Processing Equipment”; copy supplied by applicant), in view of 1-800-shaved-ice (attached web.archive capture dated 2004), in view of Jones et al (US 1,786,161) in view of Knauf et al (US 2017/0225423), in view of Cederroth (US 5,393,032), in view of Fowle (US 2,045,183), in view of Phillips (US 2,336,291), in view of Wigley (US 4,903,494), and in further view of Butz (DE2802743)
Regarding claim 31, Gwosdz lacks bandsaw cleaning. Butz discloses a bandsaw for food products including a polymer blade cleaner on opposed sides of the blade (see abstract). It would have been obvious to one of ordinary skill in the art to have provided Gwosdz with the blade cleaner of Butz in order to remove debris.
Regarding claim 32, Gwosdz is silent concerning a food grade white oil. In the previous office action on the merits the Examiner took Official Notice that food grade white mineral oil is well known to the food arts. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C). It would have been obvious to have provided .
Claims 33, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwosdz (US 5,460,068), in view of Rich (US 1,159,711), in view of Norfo (“Fish Processing Equipment”; copy supplied by applicant), in view of 1-800-shaved-ice (attached web.archive capture dated 2004), in view of Jones et al (US 1,786,161), in view of Brady (US 2,321,125), in view of Knauf et al (US 2017/0225423), in view of Cederroth (US 5,393,032), in view of Fowle (US 2,045,183), in view of Phillips (US 2,336,291), in view of Wigley (US 4,903,494), and in further view of Butz (DE2802743).
Regarding “tempering” the definition of temperature is “a process of heat treating”
Regarding claim 33, Gwosdz discloses a method of manufacturing uniform ice objects, comprising:
cutting each sub-block into sheets to define a final height of ice objects (with saw 27);
cutting each sheet into loins to define a width of the ice objects (with saw 25);
cutting each loin into ice objects (figure 3 shows transverse cut lines thereby disclosing the cut into ice objects);
loading the ice objects in containers (6:21 “bagging”);
Gwosdz discloses forming the ice objects with respective dimensions that vary from each other by not greater than about 0.1 inches (1:16-18 provides for two examples of dimensions; further 7:17-20 provides for adjustability). It is noted that prior art references are presumed to be operable; therefor as Gwosdz provides for a dimension it is presumed that the device achieves said dimension. In the previous office action on the merits the Examiner took Official Notice that dimensional tolerances are well known to mechanical systems. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the 
Regarding cutting and trimming the ice block into sub-blocks. Gwosdz discloses ice cakes (relating to sub-blocks) into the machine for processing, where the ice cakes have a regular nominal size (example of 11”x22”x42” provided at 1:13). Rich provides a device which trims all sides (page 1, lines 48-49 “top and bottom side” the cutting of other sides is apparent from figures) of an ice sub-block in order to form trimmed sub-blocks/ice cakes (2:23-24 the ice cakes are formed and stored in ice-house). As Gwosdz makes use of regularly sized ice blocks or sub-blocks it follows that they must be formed in some way. Rich provides an example of such a manufacture. It would have been obvious to one of ordinary skill in the art to have provided Gwosdz with the ice cakes or ice sub-blocks of Rich in order to provide the raw material for further processing and thereby enable use of the device of Gwosdz.
Regarding “placing an ice block in a freezer”, tempering (claim 34), and freezer temperature. 1-800-shaved-ice discloses storing ice at 18-20F for at least 24 hours (3rd paragraph). Tempering is defined as a process of heat treating. Although 1-800-shaved-ice makes reference to subsequent tempering outside of a freezer this is understood as specific to shaved ice. Further regarding the claimed range of 5-15F, it has been held that the optimization of a result-effective variable is obvious. In this instance the ice temperature is regarded as effective the result of clumpiness (1-800-shaved-ice paragraph 2) and hardness. Therefor because ice temperature is recognized as effecting the result of clumpiness and hardness; the value of 5-15F is not a product of innovation but of ordinary skill and is obvious.
Regarding cutting each loin into ice objects, as was noted above inference is made from the transverse lines of figure 3 that the ice loins are cut into ice objects, none the less Norfo is 
Regarding removing snow from the ice objects, Gwosdz is silent concerning snow/waste removal. Brady provides for an ice cutting machine where snow and pea ice is removed from the ice pieces (2:56-60). It would have been obvious to one of ordinary skill in the art to have removed snow from the ice pieces in order to provide both clean ice pieces but to also collect the snow for other use as described by Brady.

Regarding loading into containers and packaging, Gwosdz provides for the “bagging” of the ice pieces. Jones provides for both loading ice objects into containers (paper wrapping) and packaging the ice objects (within insulated package 1, 2, 3, 4). Jones discloses a method of packaging uniform ice objects, comprising: packing the ice objects into containers (1, 2, 3 and 4 for a container/boxes) comprising boxes, dividers in the boxes to separate horizontally adjacent ones of the ice objects (as shown in figure 3 the ice objects are paper wrapped; the vertical sections divide adjacent blocks horizontally), and pads in the boxes to separate vertically adjacent ones of the ice objects (as shown in figure 3 the ice objects are paper wrapped; the horizontal sections divide adjacent blocks vertically), each divider comprises walls. It would have been obvious to one of ordinary skill in the art to have provided Gwosdz with the container and packaging of Jones in order to prevent erosion of the ice objects.
Gwosdz lacks the claimed packing features including a wax coating, corrugation, poly-press, and individual dividers.
Regarding a wax coating. Knauf discloses a food grade wax coating having a thickness of about 0.2mm ([0051]; value is within the range of 0.0078” which is within the 0.003-0.009” range). It would have been obvious to one of ordinary skill in the art to have provided Gwosdz with a wax coating as taught by Knauf in order to prevent the ice object from sticking to the packaging.
Regarding a poly-press container and wall thickness. Cederroth discloses a method of packaging uniform ice objects including food grade poly-press containers (6:6-12 “PVC”, “PVDC” or “PE”) having dividers (18) and pads (30). Each divider forming a wall having an overall thickness of 100-300 micrometers (about 0.0039” to 0.011”). Cederroth further establishes that thickness effects the result of resisting piercing and maintaining shape (5:43-44). It would have been obvious to one of ordinary skill in the art to have provided Gwosdz with poly-press container in order to take advantage of the low cost of the material (6:14-15) and to have provided divider walls within the claimed range as Cederroth provides that wall thickness is a result effective variable. It has been held that the optimization of a result-effective variable is obvious. In this instance wall thickness effects resistance to piercing and shape integrity. Therefor because thickness is recognized as effecting the result of resistance to piercing and shape integrity; the value of 0.02-0.06” is not a product of innovation but of ordinary skill and is obvious.
Regarding corrugation: Wigley in the art of ice transportation utilizes corrugated boxes (“corrugated” claim 4). It would have been obvious to one of ordinary skill in the art to have utilized corrugated material in order to achieve a low weight and cost to the container.
Regarding a single individual divider for horizontal separation. Fowle in the art of ice/frozen confection containers discloses a single individual divider (“D”) for separation of the ice objects. It has been held that a "simple substitution of one known element for another to 
Regarding a single individual pad for vertical separation. Phillips in the art of chilled item separation discloses a single individual divider pad (16 or 22) for separation of the ice objects. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of individually wrapping ice pieces in order to separate them. It is known in the art to substitute individual wrapping for dividers/pads. The result of the substitution would have been predictable. MPEP 2143 B.
Gwosdz lacks bandsaw cleaning. Butz discloses a bandsaw for food products including a polymer blade cleaner on opposed sides of the blade (see abstract). It would have been obvious to one of ordinary skill in the art to have provided Gwosdz with the blade cleaner of Butz in order to remove debris.
Gwosdz is silent concerning a food grade white oil. In the previous office action on the merits the Examiner took Official Notice that food grade white mineral oil is well known to the food arts. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C). It would have been obvious to have provided Gwosdz with a food safe oil in order to allow lubrication of the device while preserving a food safe environment.
Regarding claim 36, Gwosdz discloses step (b) comprises cutting with an electric chainsaw (27).
Regarding claim 37, Gwosdz discloses cutting with a chainsaw and therefor lacks a band saw. However Norfo provides for the cutting to be completed with a bandsaw. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of both chainsaws and bandsaws to cut ice. It is known in the art to substitute a chainsaw for a bandsaw. The result of the substitution would have been predictable. MPEP 2143 B. Further it is generally held that bandsaws require less thickness than a chainsaw and therefor the additional benefit is present of less material being lost to the kerf.
Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive.
Regarding applicant’s observation at page 8; although many steps are performed, any step that offers an improvement in quality that is known to the prior art is reasonable to combine under obviousness. 
Regarding the trimming of all sides. Although Rich may provide for the cutting being in an outdoor space placing the block in a freezer is provided by 1-800-shaved-ice provides for this feature.
Regarding tempering (discussed at page 10). 1-800-shaved-ice describes that the tempering of ice effects the result of its condition. Therefor because tempering is known to impact the result of the ice condition it is obvious for one of ordinary skill in the art to optimize.
Regarding packaging (pages 10-11). Many individual features are now claimed in regard to the packaging of ice; however all features are shown by the newly added prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barr (US 2,169,133) ice cube making machine.
Schnaier (US 2,003,516) ice packaging.
Shellman (US 1,888,938) ice cutting and packaging.
Uline (US 2,058,744) squaring cakes of ice.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.